Citation Nr: 1014881	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-03 314A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1981 to November 
2002. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was referred 
to the Board for appellate review.  

In her February 2005 Substantive Appeal (VA Form 9) the 
Veteran requested a hearing before the Board.  In March 2008 
correspondence the Veteran withdrew that request.  
Accordingly, the request for a hearing has been withdrawn.  

In September 2008 the Board remanded the Veteran's claim for 
additional development.  The requested development has been 
completed to the extent possible and no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).



FINDING OF FACT

The Veteran's low back disorder is manifested by chronic low 
back pain and moderate limitation of motion, but there is no 
objective evidence indicating that the Veteran's disability 
is productive of severe impairment, that forward flexion is 
limited to 30 degrees or less, that the Veteran has any form 
of ankylosis, that there are incapacitating episodes having a 
total duration of at least four weeks during a 12-month 
period, or that there is actual, chronic neurologic deficit 
affecting the lower extremities.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5292, 5295 (effective prior to September 26, 2003), 
Diagnostic Code 5293 (effective prior to and on September 23, 
2002), and Diagnostic Codes 5237, 5242, 5243 (effective on 
September 26, 2003); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2002 and 
March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges the decision from the United States 
Court of Appeals for Veterans Claims (Court) that provided 
additional guidance on the content of the notice that is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
in claims involving increase compensation benefits.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Vazquez-
Flores, however, was limited to claims involving increased 
ratings, and is not applicable to claims, such as the one in 
this matter, involving an appeal of the initial rating 
assigned following a grant of service connection.  Moreover, 
the Court has held that in a claim for an increased initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
further notice is not required.  Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current evaluation for her low 
back disability does not accurately reflect the severity of 
that condition.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
condition adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his symptomatology with the criteria set in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ranges.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination. 

The Veteran first claimed entitlement to service connection 
for a back disorder in July 2002.  In a February 2003 rating 
decision the RO granted service connection for the Veteran's 
degenerative disc disease L5-S1, with minimal diffuse 
spondylosis and assigned a 10 percent rating effective from 
December 1, 2002, the day following the Veteran's release 
from active service.  In September 2003 a Decision Review 
Officer decision was issued increasing the rating from 10 
percent to 20 percent also effective from December 1, 2002.  
Later that month the Veteran submitted a Notice of 
Disagreement (NOD).  The RO issued a Statement of the Case 
(SOC) in January 2005 and the Veteran filed her Substantive 
Appeal (VA Form 9) in February 2005.  In September 2008 the 
Board remanded the Veteran's claim for additional 
development.  The requested development has been completed to 
the extent possible and no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

The evidence of record in this case includes service 
treatment records, private treatment records, VA treatment 
records, VA examination reports and statements from the 
Veteran.  

Radiology records from Brooke Army Medical Center from June 
2000 indicate that the Veteran's lumbar spine was largely 
unremarkable.  However, other service treatment records from 
September 2001 and December 2001 indicate that the Veteran 
was diagnosed with degenerative joint disease of the lumbar 
spine.  Those records indicate loss of intervertebral disc 
space height at L4-5 and L5-S1, indicating degenerative disc 
changes.  

The Veteran was afforded a VA examination in October 2002.  
There was no evidence of spasm, tenderness, or radiating pain 
on motion.  Straight-leg raising was negative on examination.  
As indicated, the Veteran did report some numbness in the 
right toes and radiating pain on subjective reports.  Normal 
lumbar spine motion was indicated, but it does not appear 
that range of motion studies were conducted.  However, the 
examiner did state that the Veteran's range of motion was 
limited by pain and lack of endurance.  No ankylosis was 
noted and there was no indication of weakness or fatigue.  
Posture and gait were both normal.  Neurological examination 
indicated decreased sensation of the right third, fourth and 
fifth toes and DTR at 2+.  X-rays showed moderately severe 
degenerative disc disease at L5-S1, with mild diffuse lumbar 
spondylosis.  

The Veteran also submitted records from April 2004, August 
2004 and November 2004 from the 12th Medical Group, which 
indicate complaints of low back pain.  The Veteran was 
prescribed weight loss instructions and continued physical 
therapy.  

In a January 2004 statement from the Veteran she indicated 
that her low back pain started very early in her career after 
repeated in-service injuries.  She stated that she deals with 
her back problems everyday and that many days she has a 
difficult time getting out bed.  

An additional VA examination was performed in May 2004.  The 
Veteran reported consistent low back pain aggravated by 
vacuuming, mowing the lawn or work.  She reports morning 
stiffness and numbness indicating pain down the right leg 
aggravated by over-exertion.  She denied hospitalization and 
bowel or bladder incontinence.  She reported fatigue and lack 
of endurance secondary to her back and leg pain.  Physical 
examination indicated normal posture and gait without the use 
of ambulatory aids or brace assistance.  No kyphosis, 
scoliosis or pelvic obliquity was noted.  Palpation of the 
lumbar spine was without spasm, pain or muscular tension.  
Range of motion studies indicated flexion from zero to 70 
degrees, extension from zero to 25 degrees, bilateral side 
bending from zero to 30 degrees, right side rotation from 
zero to 30 degrees and left side rotation from zero to 20 
degrees.  Lower extremity vascular and neurological 
examination was symmetric and intact without deficits.  
Goldthwait sign was positive for Veteran's complaint of 
lumbosacral discomfort.  Radiographic imagery revealed 
degenerative disc changes at L4-5 and L5-S1, with loss of 
intervertebral disc space height at those levels.  Alignment 
was normal otherwise.  The examiner's assessment was 
intervertebral disc syndrome spondylosis of the lumbar spine 
at L5-S1 without lower extremity radiculopathy.

A third VA examination was provided in April 2006.  The 
examiner indicated that the Veteran was able to walk into the 
clinic without external supports or assistance and that there 
was no evidence of an antalgic gait.  Physical examination 
revealed the spine to be midline, without pelvic obliquity 
and with the cervical, thoracic and lumbar curves preserved.  
The Veteran was tender to palpation in the midline at the 
lumbosacral junction and to the left sacroiliac area, but not 
to the sciatic notches.  There was no paravertebral muscle 
spasm to palpation.  Range of motion studies revealed forward 
flexion to 65 degrees, extension to 20 degrees, left lateral 
bending to 20 degrees, right lateral bending to 25 degrees, 
left rotation to 20 degrees and right rotation to 25 degrees.  
Lumbar discomfort was noted on rising from a bend, as well as 
with repetition.  Heel/toe walking was intact and straight-
leg raising at 75 degrees bilaterally elicited hamstring and 
lumbar pulling discomfort, but no radicular symptoms.  
Goldthwait and pelvic rock tests were unobtainable due to 
body mass.  Patrick, Hoover and Lasegue's tests were all 
negative.  Lower extremity active range of motion, strength 
and reflexes were intact, limited only by body mass.  Distal 
sensation was intact to light touch.  The examiner's 
diagnosis was lumbar spondylosis without objective evidence 
of lower extremity radiculopathy or spasm.  In addition, the 
examiner indicated no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance (such as with repetition) 
except as indicated above.  

The most recent VA examination was conducted in November 
2009.  During that examination the examiner indicated that 
the Veteran's posture and gait were normal.  No abnormal 
curvature of the spine was noted and there was no objective 
abnormalities of the thoracic sacrospinalis.  A detailed 
sensory examination also revealed no abnormalities with 
regard to the lower extremities.  Reflexes were 2+ for 
bilateral on a knee jerk test.  Range of motion studies 
indicated flexion from zero to 75 degrees, extension from 
zero to 25 degrees, lateral flexion from zero to 15 degrees 
bilaterally and lateral rotation from zero to 45 degrees 
bilaterally.  There was objective evidence of pain following 
repetitive motion, but no additional limitation of motion 
after three repetitions.  Lasegue's sign, Waddell, straight 
leg raise, Gaenslen's and Schober testing were all negative.  
Radiographic imagery revealed some disc desiccation and broad 
based disc bulges.  There was also a lesion noted at L3 
demonstrating moderate impingement on the thecal sac.  It was 
reported that the Veteran was employed full time and that she 
had lost about two weeks from work in the previous year due 
to low back pain flare ups, which she treated by self care.  

As noted above, the Veteran filed her claim for service 
connection in July 2002, and during the period considered in 
her appeal, the regulations pertaining to evaluating 
disabilities of the spine were revised, effective September 
23, 2002, and again effective on September 26, 2003.  When 
the rating criteria are amended during the course of the 
appeal, the Board considers both the old and the current 
schedular criteria because, should an increased rating be 
warranted under the revised criteria, that award may not be 
made effective before the effective date of the change.  
VAOPGCPREC 3-2000.

Criteria effective prior to September 23, 2002

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by 
x-ray findings is rated as degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluation 
limitation of motion of the lumbar spine, the criteria for 
the next higher rating, 40 percent, requires severe 
limitation of motion.  The medical evidence does not show 
that the Veteran's lumbosacral spine is more than moderately 
limited in motion.  For example, although the examiner did 
not indicate that range of motion studies were conducting 
during the October 2002 VA examination, he did state that 
normal lumbar spine motion was indicated.  During the May 
2004 VA examination the range of motion of the lumbar spine 
was as follows: flexion from zero to 70 degrees, extension 
from zero to 25 degrees, bilateral side bending from zero to 
30 degrees, right side rotation from zero to 30 degrees and 
left side rotation from zero to 20 degrees.  During the April 
2006 VA examination the range of motion for the lumbar spine 
was as follows: forward flexion to 65 degrees, extension to 
20 degrees, left lateral bending to 20 degrees, right lateral 
bending to 25 degrees, left rotation to 20 degrees and right 
rotation to 25 degrees.  During the November 2009 VA 
examination the range of motion for the lumbar spine was as 
follows: flexion from zero to 75 degrees, extension from zero 
to 25 degrees, lateral flexion from zero to 15 degrees 
bilaterally and lateral rotation from zero to 45 degrees 
bilaterally.

Other treatment records do not reflect severe limitation of 
motion of the lumbar spine.  However, the RO noted that 
evidence of painful and limited motion with lack of endurance 
and some decreased sensation of the foot implied a rating of 
20 percent.  The Board concurs with that assessment.  Thus, 
the evidence most consistently shows that the Veteran's 
lumbar spine is moderately limited in motion.  There has been 
no showing that there is severe limitation of motion.  
Accordingly, the criteria for a rating higher than 20 percent 
under Diagnostic Code 5292 are not satisfied.

In furnishing range of motion findings, consideration was 
given to increased pain with motion.  Some of the VA 
examiners offered comments in that regard.  For example, 
April 2006 VA examiner indicated that there was no objective 
clinical evidence that function was additionally limited by 
pain, fatigue, weakness, incoordination or lack of endurance 
(such as with repetition) beyond that indicated in the body 
of his report.  In addition, the November 2009 VA examiner 
stated that there was objective evidence of pain following 
repetitive motion, but no additional limitation of motion 
after three repetitions.

Thus, while overall there was additional functional 
impairment shown due to pain on motion, which at times was 
manifested by further limitation of motion of the lumbar 
spine, the estimates or findings of such impairment were not 
more than moderate in degree.  Throughout the period of the 
appeal, the Board finds that overall there is no objective 
evidence to show that pain on use or during flare-ups has 
resulted in additional functional limitation to the extent 
that the lumbar spine is severely limited in motion under 
Diagnostic Code 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Under the "old" rating criteria for rating intervertebral 
disc syndrome, the criteria for the next higher rating of 40 
percent consists of severe recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The objective evidence does not show that the Veteran 
meets these criteria for any point during the appeal period.  
In the Board's judgment, in the absence of severe recurring 
attacks with intermittent relief, there is no showing that 
the Veteran's lumbosacral spine disability more nearly 
approximates or equates to severe intervertebral disc 
syndrome to warrant a rating higher than 20 percent under 
Diagnostic Code 5293, even considering pain on movement, pain 
on use, or pain during flare-ups.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Other applicable rating criteria effective prior to September 
2002 consist of 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002), for evaluating lumbosacral strain.  Under this code, 
the criteria for the next higher rating, 40 percent, are 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

As noted previously, the record shows that the Veteran's 
lumbar spine is limited in motion, but not to the degree 
contemplated under Code 5295 for a 40 percent rating.  With 
normal posture noted on every VA examination, there was no 
showing of listing of the whole spine to the opposite side.  
Furthermore, while x-rays of the spine confirmed degenerative 
joint changes, there is no consistent objective evidence of 
abnormal mobility on forced motion due to a low back 
disability.  While the May 2004 examiner indicated a positive 
Goldthwaite's sign this finding is not supported by previous 
or subsequent examinations, which indicate that the 
examiner's mass made that particular test impossible.  Thus, 
the findings do not more nearly approximate or equate to 
severe low back strain to warrant a rating higher than 20 
percent under Diagnostic Code 5295, even considering pain on 
movement, pain on use, or pain during flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In short, the Veteran's lumbosacral spine disability does not 
meet the criteria in effect prior to September 23, 2002, for 
a rating in excess of 20 percent.

Criteria effective on September 23, 2002

The criteria for rating limitation of motion of the lumbar 
spine and lumbosacral strain, as in effect prior to September 
23, 2002, remained the same.  However, the criteria for 
rating intervertebral disc syndrome were revised, effective 
on that date.  Under the revised criteria, intervertebral 
disc syndrome is to be rated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 the separate ratings 
for chronic orthopedic and neurologic manifestations, 
whichever method results in the higher rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5293.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent rating.  
Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

For purposes of a rating under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  With respect to the 
revised rating criteria, there is no indication that a 
physician has ever prescribed the Veteran bed rest for her 
low back disability at any time since the effective date of 
the revised criteria, and the Veteran has not claimed such.  
To the extent that she has used self care, the most recent 
examination reflects that she missed approximately two weeks 
of work in the previous year.  Accordingly, the evidence does 
not warrant an evaluation in excess of 20 percent under this 
diagnostic code.  

In considering whether a higher rating would result after 
combining the separate evaluations of the chronic orthopedic 
and neurologic manifestations of the Veteran's lumbosacral 
spine disability, the Board concludes that a higher rating 
would not result.  As previously discussed, the Veteran's 
chronic orthopedic manifestations are no more than 20 percent 
disabling under Diagnostic Codes 5292, 5295, 5003, and 5010.  
It is noted that any pain localized to the lower spine region 
has already been evaluated under chronic orthopedic 
manifestations, and to separately rate back pain as a 
neurologic manifestation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14.

In regard to chronic neurologic manifestations of the lower 
back disability, the medical evidence does not show that the 
Veteran has such deficits that could be characterized as 
being present constantly, or nearly so.  The October 2002 VA 
examiner did indicate decreased sensation of the right third, 
fourth and fifth toes and DTR at 2+.  However, the May 2004 
examiner determined that there was no evidence of lower 
extremity radiculopathy.  The April 2006 examiner found that 
lower extremity strength and reflexes were intact, limited 
only by body mass.  Distal sensation was intact to light 
touch.  The examiner determined that there was no objective 
evidence of lower extremity radiculopathy.  This finding is 
confirmed by the November 2009 examiner, who, after a 
detailed sensory examination, also found no abnormalities 
with regard to the lower extremities.

The evaluation criteria for neurologic impairment are as 
follows.  In regard to peripheral nerve (sciatic nerve) 
injuries, a 10 percent evaluation requires mild incomplete 
paralysis.  The next higher rating, 20 percent, requires 
moderate incomplete paralysis.  38 C.F.R. §§ 4.123, 4.124, 
4.124a, Diagnostic Codes 8520.  It is noted that the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral the 
rating should include the application of the bilateral 
factor.  38 C.F.R. § 4.124a.

For such other nerves as the external popliteal nerve (common 
peroneal), internal popliteal nerve (tibial), and anterior 
crural nerve (femoral), incomplete paralysis warrants a 10 
percent rating when mild, 20 percent rating when moderate, 
and 30 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8521, 8524, 8526.  The posterior tibial 
nerve is evaluated as 10 percent disabling for either mild or 
moderate incomplete paralysis, and as 20 percent disabling 
for severe incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8525.  Moderate incomplete paralysis is 
required for a compensable (10 percent) rating for the 
musculocutaneous nerve (superficial peroneal) and anterior 
tibial nerve (deep peroneal).  38 C.F.R. § 4.124a, Diagnostic 
Codes 8522, 8523.  Severe to complete paralysis is required 
for a compensable (10 percent) rating for the internal 
saphenous nerve, obturator nerve, external cutaneous nerve of 
the thigh, and ilio-inguinal nerve.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8527, 8528, 8529, 8530.

In this case, as discussed previously, the relevant medical 
evidence indicates that the Veteran does not have objective 
evidence of neurological impairment.  The single findings 
from October 2002 is contradicted by three separate VA 
examiner reports, which indicated no lower extremity 
neurological abnormalities. 

In consideration of these findings, it is the Board's 
judgment that the Veteran does not manifest chronic 
neurologic deficiencies.  Accordingly, the objective medical 
evidence does not support a higher rating on account of 
neurologic manifestations, when combined (see 38 C.F.R. § 
4.25) with orthopedic manifestations, under the revised 
version of Diagnostic Code 5293 effective on September 23, 
2002.



Criteria effective on September 26, 2003

The revised criteria effective on September 26, 2003 are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, the General Rating Formula for Diseases and Injuries 
of the Spine.

Effective September 26, 2003, the criteria for rating 
lumbosacral strain were revised.  Under the current version, 
the criteria for the next higher rating of 40 percent are 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or where there is favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5237 (lumbosacral strain) and 5242 (degenerative arthritis of 
the spine (effective September 26, 2003).

The revised or current criteria under the General Rating 
Formula for Diseases and Injuries of the Spine provide that 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, normal extension is zero to 30 degrees, normal 
left and right lateral flexion are zero to 30 degrees, and 
normal left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Ankylosis is a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension.

The record, as discussed previously, shows that the Veteran 
has significantly more than 30 degrees of forward flexion, 
even when considering pain on movement, pain on use, pain 
during flare-ups or after repeated motion.  Furthermore, 
there has never been any finding of any type of ankylosis of 
the thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a higher 
rating is not warranted under Code 5237 or Code 5242.

The General Rating Formula for Diseases and Injuries of the 
Spine also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  The criteria for rating peripheral nerve 
injuries have been provided in the section above, and as 
previously discussed the Board finds that an assignment of a 
separate rating for the neurologic deficits in each lower 
extremity associated with the service-connected lumbar spine 
disability is not in order.

Effective September 26, 2003, intervertebral disc syndrome is 
rated under either the General Rating Formula for Diseases 
and Injuries of the Spine or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating.

The old rating criteria, as applied to the facts of this 
case, have been discussed and considered.  The revised or 
current rating formula consists essentially of the criteria 
for rating intervertebral disc syndrome that were revised 
effective on September 23, 2002, and considered.  As 
previously discussed and considered, the medical evidence of 
record does not contain objective findings of incapacitating 
episodes having a total duration of at least four weeks 
during the past twelve months since the effective date of the 
regulatory revisions pertaining to intervertebral disc 
syndrome.  Therefore, a higher rating is not warranted under 
the revised or current Diagnostic Code 5243, as it pertains 
to incapacitating episodes.

In sum, application of the revised or current criteria, 
effective from September 26, 2003, would not result in higher 
ratings for the Veteran's lumbosacral spine disability.  

In conclusion, for the reasons expressed, the preponderance 
of the evidence is against the Veteran's claim for a higher 
rating for spondylolisthesis at L5-S1, status post 
laminectomy and fusion, under the old rating criteria 
effective prior to September 23, 2002 and under the rating 
criteria revised effective in September 23, 2002 and 
September 26, 2003, and to such extent the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and referral for an extraschedular 
rating is not required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, comparing the Veteran's current disability 
level and symptomatology to the Rating Schedule, the degree 
of disability is contemplated by the Rating Schedule and the 
assigned schedular rating is, therefore, adequate, and no 
referral for an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).




ORDER

Entitlement to a rating in excess of 20 percent for the 
Veteran's low back disability is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


